DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 02/08/2021 have been entered, considered, and an action on the merits follows.
Applicant’s arguments regarding claim 14 rejection under 35 U.S.C. 102, found on pages 7-8 of the Remarks, have been considered and are persuasive. The Applicant states that the splined end (86) of the quill shaft (84) of Morando (US 6692689 B2) does not qualify as the claimed pinion gear. The examiner agrees and acknowledges the known structural difference in the art between spline gears and pinion gears. With further search and consideration, no motivation is found to modify, or substitute, Morando’s spline gear to a pinion gear.
The arguments have placed claims 1, 5-9, and 11-22 in condition for allowance, which is addressed in the Office Action below.

Allowable Subject Matter
Claims 1, 5-9, and 11-22 are allowed.
Regarding independent claim 1, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim.
“the drive gear is an externally toothed ring gear connected with the respective roll journal or with a bearing sleeve fixedly mounted on the respective roll journal for joint rotation therewith on a the side thereof remote from the roll face, and the high-pressure pump is arranged that the drive shaft pinion directly engages the externally toothed ring gear.”
The closest prior art, Morando discloses a drive gear having an internally toothed gear ring (figure 12, element 102), failing to disclose the claimed externally toothed gear as set forth by the limitations of claim 1. Morando neither alone nor in combination anticipates nor renders obvious the claimed limitations, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, as additional modifications would be necessary to support the conversion from an internally toothed gear ring to an externally toothed gear ring. To substitute the internally toothed gear ring with the externally toothed gear ring would destroy the workability of the prior art. 

Regarding independent claim 14, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 14 obvious in combination with the rest of the claimed limitations set forth in the independent claim.
“wherein the drive means comprises a gear drive having a pinion and a drive gear connected with the respective roll journal for joint rotation therewith and rotationally connected directly or indirectly with each other”
The closest prior art, Morando discloses the drive means having a spline gear that is inserted into an internally toothed gear (figures 3, 11, and 12, elements 86 and 102). Morando fails to disclose the drive means having a pinion gear, where spline and pinion gears have distinct structures in the art. Morando neither alone nor in combination anticipates nor renders obvious the claimed limitations, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, as additional modifications would be necessary to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725